Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 and 5-21 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea  without significantly more. Claims 1 and 14 recite: store data associated with the perishable goods, receive an input comprising the data associated with the perishable goods, perform a quality assessment utilizing the input during a transit period of the perishable goods, and determine whether the cold chain in-transit exchange of the perishable goods should occur based the quality assessment, and post the perishable goods for subsequent sale in response to determining that the cold chain in-transit exchange of the perishable goods should occur. The above recited elements of claim 1, storing data, receiving data, performing an assessment using the data, determining whether a cold-chain in transit exchange of the goods should occur based on the assessment are mental processes as they set forth and describe elements which can be performed in the human mind or using pencil and paper. Posting the goods for sale sets forth or describes a sales activity, indicative of a commercial interaction which amounts to certain methods of organizing human activity in MPEP 2106.04(a)IIB This judicial exception is not integrated into a practical application because the storage device, and processor and memory making up the management sub-system which is coupled to the storage device, amount to performance of the abstract idea using generic computer implementation. But for reciting the storage device, 
Claim 7 recites an abstract idea for the same reasons as claim 1.It also recites a transport refrigeration unit comprising sensors configured to monitor environmental parameters internal and external to the transport refrigeration unit. Monitoring environmental parameters is a process which can be performed in the human mind and is therefore a mental process, which is an abstract idea.  As stated in the MPEP, the Courts have identified that generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h) does not integrate an abstract idea into a practical application. The transport refrigeration unit and sensors are additional elements; however "An abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer") Intellectual Ventures I LLC v. Capital One Bank (USA), N.A., 792 F.3d 1363, 1366, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015). Here, Applicant merely limits use of sensors to a particular field of use which is to the field of perishable item transportation. 

Claim 12 recites an abstract idea for the same reasons as claim1. It also recites performing a quality assessment utilizing the data. As stated above this recites an abstract idea as it is an element which may be performed in the human mind, therefore making it a mental process. The claim recites a predictive module configured to perform the abstract idea of performing a quality assessment. As stated above, this amounts to performance of the abstract idea using generic computer implementation which fails to impose a significant limitation on the abstract idea and thus fails to amount to significantly more as it cannot provide an inventive concept. 
Claim 13 recites an abstract idea for the same reasons as claim1. It also recites performing a quality assessment utilizing the data. As stated above this recites an abstract idea as it is an element which may be performed in the human mind, therefore making it a mental process. The claim recites a remaining life module configured to perform the abstract idea of performing a quality assessment. As stated above, this amounts to performance of the abstract idea using generic computer implementation which fails to impose a significant limitation on the abstract idea and thus fails to amount to significantly more as it cannot provide an inventive concept. 
The remaining dependent claims have been given the full two part analysis. As they only further narrow the abstract idea and recite no further additional elements they do not integrate the 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5-21 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2014/0041532 (Minvielle) in view of US Publication 2015/0039529 (Barakat), further in view of US Publication 2007/0203821 (Du Four).  
Claim 1 – 
Minvielle teaches: 
system comprising: a storage device configured to store data associated with the perishable goods [0074] discloses information storage module contains databases where info  regarding perishable nutritional substances reside; [0065] Fig. 3 & Fig. 5. showing information storage modules; a management sub-system comprising a processor and a memory [0063]-[0065], the management sub-system coupled to the storage device [ Fig. 5 and Fig. 8 showing information storage module coupled to controller; [0090] –[0094] discussing connecting to information storage module using reader to retrieve information and controller connected to sensor to obtain information], and the management sub-system is configured to: receive an input comprising the data associated with the perishable goods [0091], [0092], [0093], [0094],[0096],[0097], [0107], [0111] perform a quality assessment utilizing the input during a transit period of the perishable goods [0097] – information regarding environment sensed by sensor can be used by shipper to understand environment container has been subjected to and to determine changes in nutritional values and if substance has been degraded such that it is no longer in optimal state or safe for consumption. [0150] describes comparing target nutritional attribute of perishable items to attributes of nutritional value of perishable items at a later time to determine changes in nutritional quality. 
Minvielle does not teach; however Barakat teaches:
determine whether the cold chain in-transit exchange of the perishable goods should occur based the quality assessment [0034] data used to determine whether system can maintain the cargo for the remainder of the shipment period [0040] where risk is above cut off level where cut off level is based on cargo value, select a system which is more likely to preserve cargo value or be prepared to respond with action to preserve cargo value. Preparing to respond with action to preserve cargo value corresponds to choosing a cold chain in transit exchange. 
 [diverting shipment to a different recipient to have the cargo used within its remaining effective life] in response to determining that the cold chain in-transit exchange of the perishable goods should occur. [0016]- describing alerting, via a website, participants of right to big on rectifying or reducing risk when risk of undesirable conditions to maintain cargo are present; [0018]  discussing alerting shipment owners, shippers, receivers, customers when  there is an unreasonable risk of being unable to maintain cargo under desired conditions, if there are shipment alternatives or proposals to reduce cost. [0042] teaches different courses of action to preserve cargo value and [0041] teaches that one of such courses of action includes diverting shipment to a different recipient to have the cargo used within its remaining effective life.
It would have been obvious to one of ordinary skill in the art to combine the teaching of Barakat to the teaching of Minvielle because the state of the art shows the ability to incorporate such quality assessment and cold-chain in-transit determinations to similar systems. Barakat is a system to record shipment information and display it during shipment to participants so the value of cargo can best be preserved throughout shipment along the virtual cold chain. This is essential to ensure maintenance of high value highly perishable commodities which need shipment over large distances. Organs, tissues, biological materials, bio-pharmaceuticals, and pharmaceuticals generally, blood and blood products, as well as high value perishable food items, would be included among such commodities. See, Barakat [0013]. Furthermore, Barakat “provides a more accurate way to predict cargo quality and expiration than simply to monitor temperature and time 
As outlined above, Barakat teaches the redirection of perishable goods when redirection has been determined necessary based on a quality assessment of the col chain integrity. Barakat further highly suggests that the items are offered for sale in paragraph [0041] in indicating that “no other customer may be willing to purchase such items.” To be thorugh, and to the extent that Barakat does not explicitly teach this element, Du Four teaches the sale of goods in transit when it has been determined that redirection of the goods is necessary:
post the [0032] and [0039] describe listing of goods for sale which are in transit. It would have been obvious to one of ordinary skill in the art before the effective date of filing to combine the known technique of posting for sale goods which are still in transit to the teaching of the combination of Minvielle and Barakat in order to yield predictable results. Furthermore, posting the goods for sale while still in transit improves the system of Minvielle and Barakat because it “reduces the need to store perishable goods” [ 0003] and “reduces the risk of seller being stuck with goods until some perish and become worth less or completely worthless.” [0005].
Claim 2
The combination of Minvielle, Barakat and Du Four teach the limitations of claim 1.
 Barakat further teaches 
taking a course of action in in response to determining that the cold chain in-transit exchange of the perishable goods should occur and grading cut off levels depending on the action to be taken. [0040]-[0041]

wherein the management sub-system is configured to decrement a grade of the perishable goods. See Figs 15a and 15b. [[0081], [0146]-[0149] shows an indicator communicated via visual symbol (examples including but not limited to color or percent fill), a presentation of values associated with a substance that shows how much value has degraded relative to initial value and where current value is relative to expiration value. 
It would have been obvious to one of ordinary skill in the art before the effective date of filing to combine the teaching of taking a course of action in response to determining cold chain in transit exchange of goods should occur of Barakat to the teaching of decrementing a grade of perishable goods of Minvielle in order to arrive at the claimed invention as it improves the ability to price the perishing goods upon the decision to facilitate a cold-chain in transit exchange of goods considering “that consumers are willing to pay higher prices for higher nutritional content” [0005]. 
Claim 3
The combination of Minvielle, Barakat and Du Four teach the limitations of claim 2. Minvielle further teaches wherein the grade of the perishable goods indicates a present quality of the goods.  See Figs 15a and 15b. [[0081], [0146]-[0149] shows an indicator communicated via visual symbol (examples including but not limited to color or percent fill), a presentation of values associated with a substance that shows how much value has degraded relative to initial value and where current value is relative to expiration value. See rationale to combine with respect to claim 2. 
Claim 5 
The combination of Minvielle, Barakat and Du Four teach the limitations of claim 1.  Minvielle also teaches wherein the data comprises transport parameters associated with the perishable goods. [0090][0091] [0096], [0097] and  [0138]-[0145]
Claim 6 
The combination of Minvielle, Barakat and Du Four teach the limitations of claim 1. Minvielle also teaches wherein the data comprises historical transport parameters and perishable goods history. [0090] [0097][0097]- discloses data comprises historic information about goods history and parameters
Claim 7
 The combination of Minvielle, Barakat and Du Four teach the limitations of claim 1. Minvielle also teaches a transport refrigeration unit [0070][0071] disclosing refrigerated rail cars, refrigerated box trucks, refrigerated tractor trailers as chosen logistic transport modalities comprising sensors configured to monitor environmental parameters internal and external to the transport refrigeration unit to the transport parameters.[0090] –[0099] and [0138]- [0144] discussing sensors  configured to monitor parameters internal and external to logistic transport modalities. 
Claim 8 
The combination of Minvielle, Barakat and Du Four teach the limitations of claim 1. Minvielle also teaches wherein the perishable goods comprise one or more of fruits,[0111] and [0135]-[0138] and [0154] vegetables, grains,[0006]-[0009] and [0069]-[0071] beans, nuts, eggs, dairy[0080], seed, flowers, meat,[0154] poultry,[0154] fish, ice, blood, and pharmaceuticals.
Claim 9 
The combination of Minvielle, Barakat and Du Four teach the limitations of claim 1. Minvielle also teaches wherein the transport parameters comprise one or more of a temperature, [0057][0075] [0034] [0094]-[0095], [0099], [0105], [0109], [0114], [0120], [0124], [0128,[0132],[0138]-[0139], [0140]-[0141], a pressure [0075] [0138], a humidity,[0034] [0128][0138] [0141] a carbon dioxide [0075], an ethylene [0134]-[0139], an ozone [0075], a light exposure, [0057], [0075] a location,[0138] [0140][0141] a speed, an external temperature, and vibrations [0075].
Claim 10 
The combination of Minvielle, Barakat and Du Four teach the limitations of claim 1. Minvielle also teaches wherein the transit period comprises a time period encasing a moving of the perishable goods through a [0143] discloses information obtained by sensors include info obtained upon loading logistic transport container, throughout its transit and at particular interim destinations or final destination. [0070]-[0071] discloses that logic transport system may contain refrigerated trailers, trucks. Minvielle does not explicitly teach that the transit period is through a cold chain process however, Barakat does. [0009]; Barakat is a system to record shipment information and display it during shipment to participants so the value of cargo can best be preserved throughout shipment along the virtual cold chain. This is essential to ensure maintenance of high value highly perishable commodities which need shipment over large distances. Organs, tissues, biological materials, bio-pharmaceuticals, and pharmaceuticals generally, blood and blood products, as well as high value perishable food items, would be included among such commodities. See, Barakat [0013].
Claim 11
 The combination of Minvielle, Barakat and Du Four teach the limitations of claim 1. Barakat also teaches wherein the management sub-system comprises a diagnostic module configured to perform the quality assessment utilizing the data based on when one or more spoil conditions are present.  [0017] [0018] –describe alerting shipment owners, shippers, receivers and customers if unreasonable risk that coolant will be insufficient to maintain cargo under desired conditions and recommending action to preserve cargo value. [0045] discusses utilizing data based on when determining If amount of refrigerant will be effective for remainder of shipment. Determining spoil conditions present (refrigerant not enough for duration of shipment, Alerting participants and recommending action corresponds to utilizing data, based upon Applicant’s spec [0049] discussing diagnostic module.  Risk that coolant will be insufficient to maintain cargo under desired conditions corresponds to a spoil condition being present. Based upon Applicant’s spec [0038] which states a desirable condition is a normal, non-spoiling one and infers an undesirable condition is a spoiling condition and [0049]. See rationale to combine provided with respect to claim 1. 
Claim 12
 The combination of Minvielle, Barakat and Du Four teach the limitations of claim 1.  Barakat also teaches wherein the management sub-system comprises a predictive module configured to perform the quality 493886US02 (U300866US2) assessment utilizing the data based on when a future need for the cold chain in-transit exchange is present.   [0017][0018] [0041] discusses utilizing data by diverting cargo so that it may be used within remaining effective life] Proposals to reduce costs, shipment alternatives, Action to preserve value of cargo correspond to cold-chain in-transit exchange of goods of paragraph 18 corresponds to  See rationale to combine provided with respect to claim 1. 
Claim 13
 The combination of Minvielle, Barakat and Du Four teach the limitations of claim 1 Minvielle also teaches wherein the management sub-system comprises a remaining life module configured to perform the quality assessment utilizing the data based on when a remaining life of the perishable goods indicates spoiling prior to or soon after delivery to an original destination.[0081],[0111], [0107]. Information can be used to determine values such as if substance has been degraded such that it is no longer in an optimal nutritional state or if it is no longer safe for consumption. As  Minvielle contemplates in transit sensing of internal environment [0143], utilizing data to determine when substance is no longer safe for consumption corresponds to utilizing data to determine remaining life of perishable goods which indicates spoiling prior to or soon after delivery to original destination. 
Claim 14 – See relevant rejection of claim 1.
Claim 15 - See relevant rejection of claim 2.
Claim 16 - See relevant rejection of claim 3.
Claim 17- See relevant rejection of claim 5.
Claim 18 -See relevant rejection of claim 6.
Claim 19 - See relevant rejection of claim 7.
Claim 20- See relevant rejection of claim 8.
Claim 21 - See relevant rejection of claim 9.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hadfield US Patent 7,455,225 method and system for monitoring and controlling goods while in transit- discloses monitoring goods while in transit and adjusting parameters to maintain quality.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARITA YUSUF whose telephone number is (571)272-1389.  The examiner can normally be reached on Mon- Fri 7am -3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on (571) 270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.L.Y./            Examiner, Art Unit 3628                                                                                                                                                                                            
/EMMETT K. WALSH/            Primary Examiner, Art Unit 3628